1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                          Case No.: 5:17-po-00383 JLT
12                 Plaintiff,                           ORDER DENYING DEFENDANT’S MOTION TO
                                                        AMEND THE CONDITIONS OF PROBATION
13          v.                                          (Doc. 26)
14   RICHARD ASHLEY,
15                 Defendants.
16
17          The government and the defendant entered into an agreement by which Mr. Ashley would
18   agree to pay $250 fine and a $30 processing fee in this case and the companion one, case number 5:17-
19   po-00384 JLT. (Doc. 34) The parties agreed the defendant would pay $17.50 per month in each case
20   until the full amount outstanding was paid. Id. The Court accepted the agreement and issued an order
21   to pay. (Doc. 17) Mr. Ashley never complied with the agreement.
22          Mr. Ashley immediately paid $100 in each case (Doc. 22; Case no. 5:17-po-00384: Doc. 30)
23   toward the amount outstanding balance. His second payment was due on September 15, but he did not
24   pay it. (Doc. 22; Case no. 5:17-po-00384: Doc. 30) Now he reports that he was in a car accident at the
25   end of September which imposed unanticipated costs so he did not pay the monthly $17.50 due in
26   either case (Doc. 26-1 at 1; Case no. 5:17-po-00384: Doc. 34-1 at 1). He offers no explanation for his
27   failure to make the September payment though, impliedly, he takes the position that because he paid
28   $100 in July, he was not obligated to make any payments until December. (Doc. 22; Case no. 5:17-po-

                                                       1
1    00384: Doc. 34) There is nothing in his agreement that allows this interpretation and he has offered

2    nothing to show that this his position is correct. Clearly, that was not the position of the government

3    given his account status has been delinquent since September 17, 2018. (Doc. 22; Case no. 5:17-po-

4    00384: Doc. 30)

5            In any event, Mr. Ashley now seeks to modify the terms of his probation to excuse him from

6    making monthly payments and requiring a lump sum due one week before his status hearing in

7    December 2019. The Court DENIES this request for many reasons.

8            First, as set forth above, he has never complied with the terms of probation he negotiated.

9    Second, he has failed to support his claims related to his car accident with admissible evidence

10   detailing the events. For example, he does not provide a police report or evidence that his medical

11   care or property damage was not covered by insurance or, if it was not, how much he has had to pay

12   out his own pocket that has not or will not be reimbursed. He fails to demonstrate whether the damage

13   to the vehicle impacted its ability to be driven or whether the vehicle suffered only body damage. He

14   fails to explain why the vehicle needed to be repaired now rather than delaying this cost until after his

15   court fines and fees were paid. He fails to explain how he paid of the costs he describes in his

16   declaration despite his income.1 Finally, he fails to document the monthly income he and his wife

17   receive or his current expenses. Thus, his request to amend the terms of his probation is DENIED.

18
19   IT IS SO ORDERED.

20       Dated:      January 16, 2019                                    /s/ Jennifer L. Thurston
21                                                              UNITED STATES MAGISTRATE JUDGE

22
23
24
25
26
27
     1
28    Seemingly, he has taken the position in the past that he could not afford to pay the full amount of $560 in a lump sum and
     yet, purportedly has paid thousands of dollars toward addressing the damage from the car accident.

                                                                  2
